Citation Nr: 0116595	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-16 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left foot disorder 
(claimed as left foot drop) secondary to postoperative 
herniated nucleus pulposus (HNP) L4-5 with arachnoiditis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The veteran had active service from October 1946 to October 
1, 1949, and from October 27, 1949, to October 1966.

This appeal is from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran and his spouse testified in 
October 2000 at a hearing at the Oakland RO before the 
undersigned member of the Board of Veterans' Appeals (Board), 
who the Chairman of the Board assigned to conduct the hearing 
and decide this appeal.  38 U.S.C.A. § 7107(c), (d)(1) (West 
Supp. 2000).  The corrected transcript is of record.

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2000).


REMAND

The veteran submitted additional evidence at the October 2000 
hearing.  He explicitly declined to waive initial review of 
the evidence by the agency of original jurisdiction, in this 
case, the Oakland RO.  Consequently, the case must return to 
the RO for further action.

The RO, in disallowing the claim for left foot drop secondary 
to service connected-connected postoperative HNP L4-5 with 
arachnoiditis, entered a finding of nonservice-connected left 
plantar fasciitis claimed as foot drop, noting that the 
evidence did not show the existence of a left foot drop or of 
a relationship between fasciitis or tendinitis and his 
service or his service-connected back disorder.

A VA neurology outpatient record of August 1999, post-dating 
the most recent VA examination by two years, apparently 
describes the veteran as having foot drop.  In a July 1997 VA 
examination, the examiner stated that the veteran did not 
have "classic foot drop."  These medical records raise 
questions.  Whether there is any difference between the foot 
drop described in the outpatient record and "classic foot 
drop" mentioned in the VA examination is not clear.  
Regardless of whether the veteran has "classic foot drop" 
or some other left foot disorder resulting in a condition 
mimicking or approximating foot drop, the question the Board 
must decide is whether he has any left foot disorder that was 
either caused by or aggravated by his back disability.  For 
answers, the Board must rely on independent medical evidence.

The veteran also submitted literature about arachnoiditis, 
apparently as evidence of the presentation and course of the 
condition and of its various manifestations.  The RO must in 
the first instance determine the probative value of this 
material as evidence that the veteran has any condition of 
the left foot related to his service-connected postoperative 
HNP L4-5 with arachnoiditis.

This case essentially raises questions similar to questions 
addressed in Bierman v. Brown, 6 Vet. App. 125 (1994).  In 
Bierman, 6 Vet. App. at 129, in which the appellant 
undisputedly had foot drop related to service-connected 
intervertebral disc syndrome, the Court cited 38 C.F.R. 
§ 3.310, noting that disability proximately due to or the 
result of service-connected disability is also considered 
service connected.  The Court noted that the criteria for a 
60 percent rating for intervertebral disc syndrome, see 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), do not 
articulate the extent of neurologic involvement compensated, 
or whether different neurologic manifestations can be 
separately rated, e.g., under 38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (2000) for complete paralysis of the common 
peroneal nerve.  Id. at 130-31.  The Court indicated that an 
adequate VA decision in that case would articulate the 
functional disabilities contemplated by Diagnostic Code 5293 
and an explanation why a veteran with partial paralysis of 
the common peroneal nerve and another with complete paralysis 
might both be compensated at the 60 percent rate under 
Diagnostic Code 5293.

Once the facts in this case are fully developed, the RO may 
consider whether the veteran has left foot disability that 
warrants service connection secondary to service-connected 
postoperative HNP L4-5 with arachnoiditis that can be rated 
separately without pyramiding.  See 38 C.F.R. § 4.14 (2000).  
That determination must include whether the veteran has left 
foot disability that the service-connected postoperative HNP 
L4-5 with arachnoiditis did not cause but that it aggravated.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In developing this case, the RO must provide the veteran all 
notices and forms necessary to prosecute his claim and afford 
assistance in developing the facts as mandated by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Obtain signed authorization for the 
release of private medical records from 
medical facilities and practitioners who 
have treated his postoperative HNP L4-5 
with arachnoiditis and his left foot 
since August 1999, and request medical 
records as authorized.  Associate any 
information obtained with the claims 
file.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

2.  Obtain VA outpatient and inpatient 
treatment records pertinent to the 
veteran's postoperative HNP L4-5 with 
arachnoiditis and to his left foot since 
August 1999 and associate any information 
obtained with the claims file.

3.  Schedule the veteran for a VA 
neurology examination.  Provide the 
claims file, including the literature on 
arachnoiditis and low back pain that the 
veteran submitted, to the examiner.  The 
examiner should indicate in the 
examination report that he or she 
reviewed the claims file and literature 
submitted by the veteran.  The examiner 
is asked to undertake an examination, 
including all necessary tests, 
appropriate to answer the following 
questions:

a.  Does the veteran have left foot 
drop?  The examiner should consider 
the August 1999 outpatient record 
showing a diagnosis of foot drop and 
the July 1997 examination report 
saying the veteran does not have 
"classic foot drop" and reconcile 
these apparently conflicting medical 
records.  If the veteran has foot 
drop that differs medically from 
"classic foot drop," explain the 
difference.

b.  If the veteran has left foot 
drop, is it a neurological finding 
attributable to the herniated 
nucleus pulposus at L4-5 with 
arachnoiditis, or is it a 
manifestation of a nerve lesion 
separate from the HNP with 
arachnoiditis but caused by or 
aggravated by the HNP with 
arachnoiditis?

c.  If the veteran does not have 
left foot drop, or has it but the 
condition is not likely caused or 
aggravated by the HNP, does he have 
any left foot disability, including 
plantar fasciitis or tendinitis, 
that was caused by or aggravated by 
the HNP?

In rendering the opinions requested 
above, the examiner is asked to state 
each in terms of whether it is at least 
as likely as not that any left foot 
condition is caused or aggravated by the 
service-connected HNP L4-5 with 
arachnoiditis.  Any tests ordered must be 
reviewed before completion of the 
examination report and must be associated 
with the examination report when it is 
submitted to the RO.  The medical 
rationale for all opinions must be given, 
and the examiner is asked to review the 
medical literature submitted by the 
veteran for its potential relevance to 
the questions asked above.

4.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

5.  Thereafter, personnel of the 
originating agency shall readjudicate the 
issue of entitlement to service 
connection for a left foot disorder 
(claimed as left foot drop) secondary to 
service-connected postoperative HNP L4-5 
with arachnoiditis.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




